Case: 16-41253      Document: 00515010900         Page: 1    Date Filed: 06/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 16-41253
                                                                             FILED
                                                                         June 26, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMON HERNANDEZ-RAMIREZ, also known as Ramon Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-492-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ramon Hernandez-Ramirez pleaded guilty to
illegally reentering the United States after deportation. The district court
sentenced him under 8 U.S.C. § 1326(b)(2) based on the conclusion that his
prior Texas conviction of aggravated assault is a crime of violence under 18
U.S.C. § 16, and thus, is an aggravated felony under 8 U.S.C. § 1101(a)(43)(F).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-41253    Document: 00515010900     Page: 2   Date Filed: 06/26/2019


                                   No. 16-41253

For    the   first   time   on   appeal,   Hernandez-Ramirez       challenges   the
characterization of his prior conviction as a crime of violence.
       We review for plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009). To prevail on plain error review, Hernandez-Ramirez must identify
(1) a forfeited error (2) that is “clear or obvious, rather than subject to
reasonable dispute,” and (3) that affects his substantial rights. Puckett, 556
U.S. at 135. If he does so, we have the discretion to correct the error if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted). The law at
the time of appeal governs our plain error appellate review. See Henderson v.
United States, 568 U.S. 266, 273 (2013).
       Our published opinions in United States v. Reyes-Contreras, 910 F.3d
169, 181-82 (5th Cir. 2018) (en banc), and United States v. Gomez Gomez, 917
F.3d 332, 333-34 (5th Cir. 2019), now make clear that Texas aggravated
assault is a crime of violence under § 16(a), and thus, is an aggravated felony
for purposes of §§ 1101(a)(43)(F) and 1326(b)(2). See Henderson, 568 U.S. at
273, 279; Puckett, 556 U.S. at 135. In Gomez Gomez, we also rejected the
argument made by Hernandez-Ramirez that retroactively applying Reyes-
Contreras violates due process. See Gomez Gomez, 917 F.3d at 334.
       The judgment of the district court is AFFIRMED.




                                           2